DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Response to Amendment
This is in response to applicant's amendment/response filed on 02/25/2022, which has been entered and made of record. Claims 1, 11 and 20 have been amended. Claim 9 has been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-5, 7-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US 20180061117 A1) in view of Anderson et al (US 20200159936 A1).
Regarding claim 1, Pohl discloses a computer-implemented method for creating a rendered image frame (Pohl [0027]), the method comprising: 
determining one or more user interactions with a virtual scene (Pohl [0119], “eye tracking data is used to determine the portion of a scene that will fall within the foveal region of the visual system of the wearer of the HMD where the foveal regions define the visual regions associated with each eye (tracking eye position to determine the portion of a scene that will fall within the foveal region of the visual system of the wearer reads on determining a user interaction with a virtual scene)”
Pohl discloses
after rendering the virtual scene via the first ray tracing technique, rendering the virtual scene via a second ray tracing technique, showing one or more results of the one or more user interactions (Pohl [0147], “FIG. 19-21 provide exemplary processes and logic by which blind spot optimizations can be performed when rendering a scene … it should be appreciated that some of the operations described may be performed in a different order than illustrated”; [0154], “rendering for the portion of the scene associated with the blind spot can be performed at a lower quality relative to the remainder (e.g., other regions) of the scene, as shown at 2004. The rendering configuration that is adjusted for the region can include a …  ray-tracing quality (interpreted as a second ray tracing technique that is based on user interactions corresponding to the foveal/region of focus of a user; said exemplary second ray tracing is performed such that the rendering quality is lower compared to foveal regions, for example. Additionally, said second rendering technique is performed after the first technique with a different processing order – see paragraph 0147 cited above.)”; Pohl fig. 22; [0168], “The one or more rendered and post processed scenes can then be output (showing results) from the renderer 2210 … The operations of the illustrated modules can then be repeated for each successive frame, while adjusting the blind spot and foveal regions based on eye orientated detected for each frame (based on eye tracking/user interactions).”);
Pohl does not disclose
rendering the virtual scene via a first ray tracing technique, wherein the first ray tracing technique is applied to the virtual scene to generate fast preview renderings; and 
However, Anderson discloses
rendering the virtual scene via a first ray tracing technique, wherein the first ray tracing technique is applied to the virtual scene to generate fast preview renderings (Anderson [0016], “generate preview images using only a subset of the ray tracing samples (a first ray tracing applied to the virtual scene), for example in order to generate these preview images more quickly or more efficiently (generating fast preview renderings).” [0019], “a three-dimensional model of a scene to be rendered (rendering a virtual scene)”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pohl with Anderson to generate ray-traced preview images. This would have been done to enable user to quickly and efficiently generate 
Regarding claim 2, Pohl in view of Anderson discloses the computer-implemented method of claim 1, wherein the first ray tracing technique comprises a subset of ray tracing operations included in the second ray tracing technique (Anderson [0016], “generate preview images using only a subset of the ray tracing samples (a first ray tracing technique comprises a subset of ray tracing operations included in the second ray tracing technique), for example in order to generate these preview images more quickly or more efficiently ... A higher quality or full quality image (interpreted as reading on a complete set of ray tracing samples) may be generated … while a lower quality preview image is displayed, and may replace the lower quality preview image when it is ready, or over time to dynamically update the image.”);
Regarding claim 4, Pohl in view of Anderson discloses the computer-implemented method of claim 1, further comprising determining that a user has stopped interacting with the virtual scene prior to rendering the virtual scene via the second ray tracing technique (Pohl [0144], “determine a blind spot region as a function relative to the eye gaze center (eye gaze center based on eye tracking represents a stopping of user interaction with the virtual scene; eye movement is interpreted as an interaction with a virtual scene) detected via the eye tracking system. Given a determined eye gaze center from the eye tracking system, the blind spot region can be mathematically determined (blind spot/second ray tracing technique is applied after user stops interacting with the scene and maintains the gaze).”)
Regarding claim 5, Pohl in view of Anderson discloses the computer-implemented method of claim 1, wherein Pohl suggests the first ray tracing technique only enables fidelity of at least one of geometry, textures, illumination, shadows, shading, or volumes within the virtual scene to be maintained during rendering relative to the second ray tracing technique (Pohl fig. 18; [0137], “sub-region 1803 (scene comprising geometries of objects wherein a fidelity/quality is maintained during rendering a second ray tracing technique for lower quality regions) can be rendered at higher quality settings than the remainder of region 1802”).
Regarding claim 7, Pohl in view of Anderson discloses the computer-implemented method of claim 1, wherein and further suggests the first ray tracing technique renders geometry of at least one object in the virtual scene with which a user is not interacting with more basic shading and simpler illumination relative to geometry of at least one object in the virtual scene with which the user is interacting (Pohl [0124], “Various rendering techniques can benefit from blind spot rendering optimizations, including … ray-tracing … optimization can also be applied at various points of the rendering pipeline, including during a primary shading pass (optimized/basic shading) … the quality of rasterization or ray-tracing anti-aliasing can be adjusted based on blind spot optimizations (simpler illumination relative to geometry of at least one object in the virtual scene with which the user is interacting)”)
Regarding claim 8, Pohl in view of Anderson discloses the computer-implemented method of claim 1, wherein the first ray tracing technique renders one or more shadows based on only one or more light sources with which a user is interacting (Pohl [0161], “portions of the lighting and shading operations (render shadows) for the foveal region (one or more light sources with which a user is interacting) are performed using ray-tracing”).
Claim 11 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory computer-readable storage medium of claim 11.
	Additionally, Pohl discloses a non-transitory computer-readable storage medium including instructions that, when executed by one or more processors, cause the one or more processors to perform steps for creating a rendered image frame (Pohl [0036], “memory device 120 can operate as system memory for the system 100, to store data 122 and instructions 121 for use when the one or more processors 102 executes an application or process”)
Claim 12 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the non-transitory computer-readable storage medium of claim 12.
Claim 13 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the non-transitory computer-readable storage medium of claim 13.
Claim 14 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the non-transitory computer-readable storage medium of claim 14.
Claim 17 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the non-transitory computer-readable storage medium of claim 17.
Claim 18 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 8. As such, the mapping and rejection of claim 8 above is considered applicable to the non-transitory computer-readable storage medium of claim 18.
Regarding claim 19, Pohl in view of Anderson discloses the computer-readable storage medium of claim 11, and further suggests the steps further comprising, responsive to receiving one or more additional user interactions with the virtual scene, rendering, via the first ray tracing technique, the virtual scene based on the one or more additional user interactions (Pohl [0159], “eye gaze data can be sampled from the eye tracking system (additional user interactions result from eye movement, subsequent ray-tracing based on corresponding gaze result rendering a scene)”)
Claim 20 recites a system which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the system of claim 20.
Additionally, Pohl discloses a system comprising: a memory storing an application; and one or more processors that are coupled to the memory and, when executing the application, are configured to perform operations for creating a rendered image frame (Pohl [0036], “memory device 120 can operate as system memory for the system 100, to store data 122 and 
Claims 6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl in view of Anderson and further in view of Nishioka et al (US 20150294511 A1).
Regarding claim 6, Pohl in view of Anderson discloses the computer-implemented method of claim 1, wherein but does not disclose the first ray tracing technique limits at least one of a number of bounces of light rays within the virtual scene or a number of computations performed for each bounce of a light ray within the virtual scene.
However, Nishioka discloses 
the first ray tracing technique limits at least one of a number of bounces of light rays within the virtual scene or a number of computations performed for each bounce of a light ray within the virtual scene (Nishioka [0085], “The 5 million rays may comprise both primary rays, emitting directly from pixels, and secondary rays (secondary/bounces of light rays are limited)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pohl with Nishioka to limit the number of secondary/bounce rays during processing. This would have been done to manage the processing and power resources of the system.
Claim 15 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the non-transitory computer-readable storage medium of claim 15.
Regarding claim 16, Pohl in view of Anderson and further in view of Nishioka discloses the computer-readable storage medium of claim 15, and further suggests wherein limiting the number of computations performed for each bounce of the light ray comprises omitting at least one of texture, illumination, shadows, shading, or volume computations at each bounce of the light ray (Nishioka [0085], “secondary rays emitted during execution of shaders (only shadows are processed for bounced light rays)”).
 Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Pohl discloses the invention as recited in claims 1 and 2, but does not disclose the invention as recited in claims 3 and 10. Furthermore, none of the prior arts of record, alone or in combination, disclose the subset of ray tracing operations is based on a user selection of at least one option included in a plurality of options for modifying the second ray tracing technique as recited in claim 3 and the first ray tracing technique is associated with a user-selected rendering mode included in a plurality of predefined rendering modes; and 
each predefined rendering mode included in the plurality of predefined rendering modes is customized for an associated department of an animation studio, as recited in claim 10.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not moot in view of the similar amendments to each of the independent claims 1, 11 and 20. The amendment adds, “to generate fast preview renderings showing one or more results of the one or more user interactions”, which changes the scope of the claimed subject matter. The amendments required further consideration and search and resulted in new ground rejections necessitated thereby. Please see the updated rejections of claim 1, 11 and 20 above.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JITESH PATEL/Primary Examiner, Art Unit 2616